Citation Nr: 0501427	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  04-38 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for a lung disability, 
based on new and material evidence, or clear and unmistakable 
error (CUE) in a prior rating decision, for accrued benefits 
purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from January 1948 to January 
1967.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of March 2004. 

For reasons expressed below, the appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.


REMAND

The Board finds there is a further VA duty to assist the 
appellant in developing evidence pertinent to her claim for 
service connection for the cause of the veteran's death.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  

According to the death certificate, the veteran died in 
August 2003, at the age of 72 years, of respiratory failure, 
due to pneumonia, due to chronic obstructive pulmonary 
disease, due to congestive heart failure.  An amendment to 
the death certificate, signed later in August 2003, 
identified a significant contributory condition as "asbestos 
exposure and disease."  The appellant contends that the 
veteran was exposed to asbestos during his nearly 20 years of 
active duty in the Navy.  In support, she submitted the 
amended death certificate, as well as statements from two 
doctors.  M. Obid, M.D., wrote, in a letter dated July 31, 
2003, that the veteran had severe chronic obstructive 
pulmonary disease, significant history of asbestos exposure, 
respiratory failure, and lung cancer.  In August 2003, Dr. 
Obid also provided an aid and attendance letter, noting the 
veteran's diagnosis including respiratory failure and 
asbestos exposure.  Dr. Obid also signed both the original 
and amended death certificates.  

The second doctor, V. Ortega, M.D., wrote, in a letter also 
dated July 31, 2003, that the veteran suffered from severe 
chronic obstructive pulmonary disease, asbestos exposure, and 
probable carcinoma of the left lung.  In October 2003, Dr. 
Ortega wrote that he had reviewed a computerized tomography 
(CT) scan of the veteran performed July 29, 2003, which 
showed pleural thickening and pleural effusion.  Dr. Ortega 
noted that the CT scan was consistent with the presence of 
pleural asbestosis.  The asbestosis contributed to the lung 
disease that eventually killed him.  

However, none of the previous medical records includes any 
indication of asbestos-related lung disease, despite many 
years of treatment for chronic obstructive pulmonary disease.  
The earliest evidence of a chronic lung condition is a chest 
X-ray from a military facility dated in February 1978, which 
showed chronic obstructive pulmonary disease, but did not 
indicate any signs of asbestos exposure.  Medical records 
from a military facility dated from 1980 to 1981 show his 
hospitalization and treatment on several occasions for 
chronic obstructive pulmonary disease and asthma.   After 
that, records next show treatment in 1990, when an aid and 
attendance examination report and a VA chest X-ray showed 
chronic obstructive pulmonary disease, again with no mention 
of asbestos exposure.  Private medical records dated from 
December 1997 to January 1998 likewise show chronic 
obstructive pulmonary disease.  

There is no medical evidence of record from the January 1998 
record, to July 2003, when the two doctors wrote their 
opinions that the veteran had signs of asbestos exposure.  In 
view of the new diagnosis, as well as the lack of specificity 
of the findings thought to indicate asbestosis, the actual 
clinical records of the veteran's treatment for any lung 
condition from January 1998 until his death in August 2003 
should be obtained.  

In addition, there is no presumption that a veteran was 
exposed to asbestos in service.  See Dyment v. West, 13 
Vet.App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 
(Fed.Cir. 2002); VAOPGCPREC 4-2000.  The appellant should be 
provided an opportunity to submit evidence of exposure.

With respect to the accrued benefits claim, the RO denied 
service connection for a respiratory condition, claimed 
secondary to asbestos exposure (for accrued benefits 
purposes) in March 2004.  However, the RO previously denied 
service connection for chronic obstructive pulmonary disease 
in a May 1981 rating decision, which is final.  38 U.S.C.A. 
§ 7105 (West 2002).  A subsequent request to reopen was 
denied in August 1989.  The claim based on a new theory of 
entitlement is not a new claim, but is properly considered a 
claim to reopen.  See Ashford v. Brown, 10 Vet.App. 120, 123 
(1997).  Further, the new theory of entitlement, alone, is 
not new and material evidence.  Id.  Although the appellant 
did not initially disagree with the accrued benefits issue, 
in her substantive appeal, she claimed CUE in the 1981 rating 
decision denying service connection for a respiratory 
condition.  This should construed as a notice of disagreement 
with the March 2004 denial of the issue of service connection 
for a respiratory disability, for accrued benefits purposes.  
The claim must be considered in light of her new contentions, 
i.e., CUE in the May 1981 rating decision denying service 
connection for chronic obstructive pulmonary disease, and, if 
appropriate, she must be furnished a statement of the case 
addressing the issue, and advised that a timely substantive 
appeal (VA Form 9 or an equivalent writing) will be required 
for appellate review of the additional issue.  See Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 
10 Vet. App. 433, 436 (1997).

In view of the foregoing, the case is REMANDED to the RO via 
the Appeals Management Center (AMC) for the following: 

1.  Invite the appellant to submit 
evidence which might establish that the 
veteran had asbestos exposure in service.  
The RO should offer any indicated 
assistance in obtaining identified records 
on this matter.

2.  Ask the appellant to identify all 
treatment providers who treated or 
diagnosed the veteran with asbestos-
related lung disease.  Obtain records of 
all treatment for which the appellant 
provides sufficient identifying and 
authorizing information, in particular, 
all of the actual treatment records from 
Dr. Obid and Dr. Ortega.  

3.  Ask the appellant to identify all 
treatment providers who treated the 
veteran for any lung or respiratory 
condition from January 1998 until his 
death in August 2003.  Obtain records of 
all treatment for which the appellant 
provides sufficient identifying and 
authorizing information.  

4.  Thereafter, the RO should review the 
claim for service connection for the cause 
of the veteran's death.  If the claim is 
denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

5.  The RO should review the claim for 
service connection for a respiratory 
disorder, claimed secondary to asbestos 
exposure (for accrued benefits purposes), 
in light of the prior, final rating 
decision dated in May 1981, and the 
appellant's contentions regarding CUE in 
the prior rating decision, contained in 
her October 2004 substantive appeal.  If 
the claim remains denied, provide the 
appellant and her representative with a 
statement of the case, and inform her that 
a timely substantive appeal (VA Form 9 or 
an equivalent writing) will be required 
for appellate review of the additional 
issue.  If no appeal is filed, the 
additional claim should not be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




